Exhibit 10.1
INDEMNIFICATION AGREEMENT
     This INDEMNIFICATION AGREEMENT (this “Agreement”) is made this       day of
                                        , 20                    , by and between
PROLOGIS, INC., a Maryland corporation (the “Company”), and
                                                             (“Indemnitee”).
RECITALS
      WHEREAS, at the request of the Company, the Indemnitee currently serves as
a director and/or officer of the Company and/or one or more affiliates of the
Company and renders valuable services to, or for the benefit of, the Company;
and
     WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve as directors and officers of
the Company and its affiliates; and
     WHEREAS, both the Company and the Indemnitee recognize the increased legal
risks and potential liabilities to which directors and officers of corporations
are subject in connection with their positions and that liability insurance for
directors and officers and statutory indemnification provisions may be
inadequate to provide proper protection to individuals requested to serve as
directors and officers of the Company; and
     WHEREAS, in order to induce Indemnitee to continue to provide services to
the Company as an officer and/or director, the Company desires to provide for
the indemnification of, and the advancement of expenses to, Indemnitee as set
forth in this Agreement.
     NOW THEREFORE, in consideration of the foregoing premises, the covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Indemnitee do hereby agree as follows:

1.   Certain Definitions. For purposes of this Agreement the following terms
should have the following meanings:

  (a)   “Beneficial Ownership” shall have the meaning assigned to such term
under Rule 13d-3 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”). “Beneficially Own”, “Beneficial Owner” and other variants
thereof shall have correlative meanings.     (b)   “Board of Directors” means
the Board of Directors of the Company.     (c)   “Bylaws” means the bylaws of
the Company, as the same may be amended from time to time.     (d)   “Change in
Control” means any of the following events:

 



--------------------------------------------------------------------------------



 



  (i)   An acquisition of any voting securities of the Company (the “Voting
Securities”) by any “Person” (as the term person is used for purposes of Section
13(d) or 14(d) of the Exchange Act) immediately after which such Person has
“Beneficial Ownership” of 20% or more of the combined voting power of the
Company’s then outstanding Voting Securities; provided, however, that in
determining whether a Change in Control has occurred, Voting Securities which
are acquired by any Person in a Non-Control Acquisition (as hereinafter defined)
shall not constitute an acquisition which would cause a Change in Control. A
“Non-Control Acquisition” shall mean an acquisition by (1) an employee benefit
plan (or a trust forming a part thereof) maintained by (x) the Company or
(y) any corporation or other Person of which a majority of its voting power or
its equity securities or equity interest is owned directly or indirectly by the
Company (a “Subsidiary”), (2) the Company or any Subsidiary, or (3) any Person
in connection with a Non-Control Transaction (as hereinafter defined);     (ii)
  The individuals who, as of the date hereof, are members of the Board of
Directors (the “Incumbent Board”), cease for any reason to constitute at least
two-thirds of the Board of Directors; provided, however, that if the election,
or nomination for election by the Company’s stockholders, of any new director
was approved by a vote of at least two-thirds of the Incumbent Board, such new
director shall, for purposes of this Agreement, be considered a member of the
Incumbent Board; provided further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened “Election Contest” (as
described in Rule 14a-12(c) promulgated under the Exchange Act) or other actual
or threatened solicitation of proxies or consents by or on behalf of a Person
other than the Board of Directors (a “Proxy Contest”) including by reason of any
agreement intended to avoid or settle any Election Contest or Proxy Contest; or
    (iii)   Approval by stockholders of the Company of:

  (A)   A merger, consolidation or reorganization involving the Company, unless
the stockholders of the Company, immediately before such merger, consolidation
or reorganization, own, directly or indirectly immediately following such
merger, consolidation or reorganization, at least 70% of the combined voting
power of the outstanding voting securities of the corporation resulting from
such merger or consolidation or reorganization (the “Surviving Corporation”) in
substantially the same proportion as their ownership of the Voting Securities
immediately before such merger, consolidation or reorganization, (ii) the
individuals who were members of the Incumbent Board immediately prior to the
execution of the agreement providing for such merger, consolidation or
reorganization constitute at least two-thirds of the members of the board of
directors of the Surviving Corporation, and (iii) no Person (other than the

2



--------------------------------------------------------------------------------



 



      Company, any Subsidiary, any employee benefit plan (or any trust forming a
part thereof) maintained by the Company, the Surviving Corporation or any
Subsidiary, or any Person who, immediately prior to such merger, consolidation
or reorganization, had Beneficial Ownership of 15% or more of the then
outstanding Voting Securities) has Beneficial Ownership of 15% or more of the
combined voting power of the Surviving Corporation’s then outstanding voting
securities (a transaction described in clauses (i) through (iii) above shall
herein be referred to as a “Non-Control Transaction”);     (B)   A complete
liquidation or dissolution of the Company; or     (C)   An agreement for the
sale or other disposition of all or substantially all of the assets of the
Company to any Person (other than a transfer to a Subsidiary).

  (iv)   Notwithstanding the foregoing, a Change in Control shall not be deemed
to occur solely because any Person (the “Subject Person”) acquired Beneficial
Ownership of more than the permitted amount of the outstanding Voting Securities
as a result of the acquisition of Voting Securities by the Company which, by
reducing the number of Voting Securities outstanding, increases the proportional
number of shares Beneficially Owned by the Subject Person; provided that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Voting Securities which increases the percentage of the
then outstanding Voting Securities beneficially owned by the Subject Person,
then a Change in Control shall occur.

  (e)   “Charter” means the corporate charter of the Company, as the same may be
amended from time to time.     (f)   “Disinterested Director” means a director
of the Company who is not and was not a party to the Proceeding in respect of
which indemnification or advance of Expenses is sought by Indemnitee.     (g)  
“Expenses” shall mean any and all reasonable expenses, including, without
limitation, reasonable attorneys fees, disbursements and retainers, accounting
and witness fees, travel and deposition costs, transcript costs, fees of
experts, expenses of investigations and court costs, customarily incurred in
connection with investigating, prosecuting, defending, being a witness in or
participating in (including on appeal), or preparing to prosecute or defend, to
be a witness or other participant, in a Proceeding.

3



--------------------------------------------------------------------------------



 



  (h)   “Indemnifiable Event” shall mean any actual or asserted event or
occurrence related to the fact that Indemnitee is or was a director, officer,
employee, agent or fiduciary of the Company, or is or was serving at the request
of the Company as a director, officer, partner, employee, trustee, manager,
member, agent or fiduciary of another corporation, partnership, limited
liability company, association, joint venture, trust, employee benefit plan or
other entity or enterprise, or by reason of any action or inaction on the part
of Indemnitee while serving in such capacity, in each case whether before or
after the date of this Agreement.     (i)   “Independent Counsel” means a law
firm, or a member of a law firm, that is experienced in matters of corporation
law and neither presently is, nor in the past five years has been, retained to
represent: (i) the Company or Indemnitee in any matter material to either such
party, or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement. If a Change of Control has not
occurred, Independent Counsel shall be selected by the Board of Directors, with
the approval of Indemnitee, which approval will not be unreasonably withheld. If
a Change of Control has occurred, Independent Counsel shall be selected by
Indemnitee, with the approval of the Board of Directors, which approval will not
be unreasonably withheld, and by such approval, the Board of Directors shall be
deemed to have joined in such selection.     (j)   “Proceeding” includes any
threatened, pending or completed action, suit, arbitration, alternate dispute
resolution mechanism, investigation, administrative hearing or any other
proceeding (including any appeals in any of the foregoing), whether civil,
criminal, administrative or investigative, except one initiated by an Indemnitee
pursuant to Section 6 of this Agreement to enforce Indemnitee’s rights under
this Agreement.     (k)   References herein to “fines” shall include, without
limitation, excise taxes assessed on Indemnitee with respect to any employee
benefit plan.

2.   Indemnification.

  (a)   Indemnification with Respect to Proceedings Other Than Proceedings by or
in the Right of the Company. In the event that Indemnitee was, is or becomes a
party to or witness or other participant in, or is threatened to be made a party
to, or witness or other participant in, any Proceeding (other than a Proceeding
by or in the right of the Company) by reason of (or arising in whole or in part
from) an Indemnifiable Event, the Company shall indemnify the Indemnitee, to the
fullest extent permitted by applicable law, from and against all Expenses,
judgments, penalties, fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee, or on behalf of Indemnitee, in connection
with such Proceeding, provided that, in the case of amounts paid in settlement,
any settlement of such Proceeding

4



--------------------------------------------------------------------------------



 



      is approved in advance by the Company in writing, which approval shall not
be unreasonably withheld, delayed or applied in an inconsistent manner.     (b)
  Indemnification with Respect to Proceedings by or in the Right of the Company.
In the event that Indemnitee was, is or becomes a party to, or witness or other
participant in, any Proceeding brought by or in the right of the Company to
procure a judgment in favor of the Company by reason of (or arising in whole or
in part from) an Indemnifiable Event, the Company shall indemnify Indemnitee, to
the fullest extent permitted by applicable law, from and against all Expenses
and amounts paid in settlement actually and reasonably incurred by Indemnitee,
or on behalf of Indemnitee, in connection with such Proceeding.     (c)  
Partial Indemnification. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some portion of the Expenses,
judgments, penalties, fines and amounts paid in settlement of a Proceeding which
Indemnitee was, is or becomes a party to, or witness or other participant in, or
is threatened to be made a party to, or witness or other participant in, by
reason of an Indemnifiable Event, but not, however, for all of the total amount
of such Expenses, judgments, fines, penalties and amounts paid in settlement,
the Company will nevertheless indemnify Indemnitee for the portion thereof to
which Indemnitee is entitled.     (d)   Indemnification for Expenses of a Party
Who is Wholly or Partly Successful. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee is, by reason of an Indemnifiable
Event, made a party to and is successful, on the merits or otherwise, in the
defense of, any Proceeding, Indemnitee shall be indemnified against all Expenses
actually and reasonably incurred by Indemnitee, or on behalf of Indemnitee, in
connection therewith. Without limiting any other rights of Indemnitee in this
Agreement, if Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by him or on
his behalf in connection with each successfully resolved claim, issue or matter.
For purposes of this Section and without limitation, the termination of any
claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.

3.   Advance of Expenses. The Company shall advance all Expenses reasonably
incurred by or on behalf of Indemnitee in connection with any Proceeding to
which Indemnitee is, or is threatened to be made, a party or with respect to
which Indemnitee is, or is threatened to be made, a witness or other
participant, by reason of (or arising in whole or in part from) an Indemnifiable
Event, whether prior to or after final disposition of such Proceeding, to the
fullest extent permitted by applicable law and without requiring a preliminary
determination as to Indemnitee’s ultimate entitlement to indemnification, within
ten days after the receipt by the Company of a statement or statements from
Indemnitee requesting such advance or advances from time to time. Such statement
or statements shall reasonably evidence the Expenses incurred by Indemnitee and,
if required by applicable law,

5



--------------------------------------------------------------------------------



 



    shall include or be preceded or accompanied by (a) a written affirmation by
the Indemnitee of the Indemnitee’s good faith belief that the standard of
conduct necessary for indemnification by the Company as authorized by law and by
this Agreement has been met and (b) a written undertaking by or on behalf of
Indemnitee to repay any Expenses advanced if it shall ultimately be determined
that such standard of conduct has not been met. Any such undertaking which may
be required under this Section 3 shall be an unlimited general obligation by or
on behalf of Indemnitee and shall be accepted without reference to Indemnitee’s
financial ability to make the repayment, need not be secured, and shall not
require the payment of interest on any such advances.

4.   Procedure for Determination of Entitlement to Indemnification.

  (a)   Request for Indemnification. To obtain indemnification under this
Agreement, Indemnitee shall submit to the Company a written request, including
therein or therewith such documentation and information as is reasonably
available to Indemnitee and is reasonably necessary to determine whether and to
what extent Indemnitee is entitled to indemnification. Promptly upon receipt of
such a request for indemnification, the Company shall cause its Board of
Directors to be so advised in writing that Indemnitee has requested
indemnification.     (b)   Determination of Right to Indemnification. Upon
written request by Indemnitee for indemnification pursuant to the first sentence
of Section 4(a) hereof, a determination, if required by applicable law, with
respect to Indemnitee’s entitlement thereto shall promptly be made in the
specific case: (i) if a Change in Control shall have occurred, by Independent
Counsel in a written opinion to the Board of Directors, a copy of which shall be
delivered to Indemnitee; or (ii) if a Change in Control shall not have occurred,
(A) by the Board of Directors by a majority vote of a quorum consisting of
Disinterested Directors, or (B) if a quorum of the Board of Directors consisting
of Disinterested Directors is not obtainable or, even if obtainable, such quorum
of Disinterested Directors so directs, by Independent Counsel in a written
opinion to the Board of Directors, a copy of which shall be delivered to
Indemnitee or (C) if so directed by a majority of the members of the Board of
Directors, by the stockholders of the Company. If it is determined that
Indemnitee is entitled to indemnification, payment to Indemnitee shall be made
within ten days after such determination. Indemnitee shall cooperate with the
person making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any costs or expenses (including
reasonable attorneys’ fees and disbursements) incurred by Indemnitee in so
cooperating with the person making such determination, in response to a request
by such person, shall be borne by the Company (irrespective of the determination
as to Indemnitee’s entitlement to indemnification).

5.   Presumptions and Effect of Certain Proceedings.

6



--------------------------------------------------------------------------------



 



  (a)   In making a determination with respect to entitlement to indemnification
hereunder, (i) the person making such determination shall presume that
Indemnitee is entitled to indemnification under this Agreement if Indemnitee has
submitted a request for indemnification in accordance with Section 4(a) of this
Agreement, and (ii) the Company shall have the burden of proof to overcome that
presumption in connection with the making of any determination contrary to that
presumption.     (b)   The termination of any proceeding by judgment, order,
settlement, conviction, a plea of nolo contendere or its equivalent, or an entry
of an order of probation prior to judgment, does not create a presumption that
the Indemnitee did not meet the requisite standard of conduct required under
applicable law for indemnification.

6.   Remedies of Indemnitee.

  (a)   In the event that (i) a determination is made pursuant to Section 4(b)
that Indemnitee is not entitled to indemnification under this Agreement,
(ii) advancement of Expenses is not timely made pursuant to Section 3, (iii) no
determination of entitlement to indemnification shall have been made pursuant to
Section 4(b) within sixty days after receipt by the Company of the request for
indemnification, (iv) payment of indemnification is not made pursuant to Section
2(d) within ten days after receipt by the Company of a written request therefor,
or (v) payment of indemnification is not made within ten days after a
determination has been made that Indemnitee is entitled to indemnification,
Indemnitee shall be entitled to an adjudication in an appropriate court of the
State of Maryland, or in any other court of competent jurisdiction, of his
entitlement to such indemnification or advancement of Expenses. Neither the
failure of the Board of Directors or a committee thereof, or the stockholders of
the Company, or Independent Counsel to have made a determination pursuant to
Section 4(b) that Indemnitee is entitled to indemnification, nor an actual
determination by the Board of Directors or a committee thereof, or the
stockholders, of the Company, or Independent Counsel, that Indemnitee is not
entitled to indemnification shall be a defense to any judicial adjudication
sought by Indemnitee or create a presumption that the Indemnitee is not entitled
to indemnification or advancement of Expenses.     (b)   In any judicial
proceeding commenced pursuant to this Section 6, the Company shall have the
burden of proving that Indemnitee is not entitled to indemnification or
advancement of Expenses, as the case may be.     (c)   If a determination shall
have been made pursuant to Section 4(b) of this Agreement that Indemnitee is
entitled to indemnification, the Company shall be bound by such determination in
any judicial proceeding commenced pursuant to this Section 6, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law.

7



--------------------------------------------------------------------------------



 



  (d)   In the event that Indemnitee, pursuant to this Section 6, seeks a
judicial adjudication to establish or enforce Indemnitee’s rights under, or to
recover damages for breach of, this Agreement, Indemnitee shall be entitled to
recover from the Company, and shall be indemnified by the Company against, any
and all expenses (of the types described in the definition of Expenses in
Section 1) actually and reasonably incurred by Indemnitee in connection with
such judicial adjudication, regardless of the outcome of such judicial
adjudication unless the court in such judicial adjudication determines that the
material assertions made by Indemnitee in such judicial adjudication were not
made in good faith or were frivolous.

7.   Indemnification Hereunder Not Exclusive. The indemnification provided by
this Agreement shall not be deemed exclusive of, and shall be in addition to,
any indemnification or other rights to which the Indemnitee may be entitled
under the Charter, the Bylaws, any vote of stockholders or Disinterested
Directors, applicable law, or otherwise, both as to action in his official
capacity and as to action in another capacity on behalf of the Company while
holding office; provided, however, that to the extent that the Indemnitee
otherwise would have any greater right to indemnification under any provision of
the Charter or Bylaws as in effect on the date hereof, the Indemnitee shall be
deemed to have such greater right hereunder; and provided, further, that to the
extent that any change is made to the Charter and/or Bylaws which permits any
greater right to indemnification than that provided under this Agreement, the
Indemnitee shall be entitled to have such greater right hereunder. No
modification or amendment of this Agreement or of any provision hereof shall
limit or restrict any right of Indemnitee under this Agreement in respect of any
Indemnifiable Event prior to such modification or amendment.   8.   Liability
Insurance. To the extent that the Company maintains liability insurance for
directors, officers, employees, or agents of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
entity or enterprise which such person serves at the request of the Company,
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for any such
director, officer, employee or agent under such policy or policies.   9.  
Subrogation. In the event of any payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the related rights of
recovery of Indemnitee against other persons or entities, and Indemnitee shall
execute all papers required and take all action necessary to secure such rights,
including execution of such documents as are necessary to enable the Company to
bring suit to enforce such rights.   10.   No Duplication of Payment. The
Company shall not be liable under this Agreement to make any payment of amounts
otherwise indemnifiable hereunder if and to the extent that Indemnitee has
otherwise actually received payment of such amount under any insurance policy,
contract, agreement, any provision of the Charter or Bylaws, or otherwise.   11.
  Exclusions. Notwithstanding any other provision of this Agreement to the
contrary, the Company shall not be liable for, and the Indemnitee shall not be
entitled to, indemnification or advance of Expenses under this Agreement with
respect to: (i) any settlement or

8



--------------------------------------------------------------------------------



 



    judgment for insider trading or for disgorgement of profits pursuant to
Section 16(b) of the Exchange Act; or (ii) any Proceeding initiated or brought
by Indemnitee, and not by way of defense (other than an action or proceeding
under Section 6 of this Agreement), unless the bringing of such Proceeding has
been approved by the Board of Directors.   12.   Duration of Agreement. This
Agreement shall continue until and terminate ten years after the date that
Indemnitee shall have ceased to serve as a director, officer, employee, or agent
of the Company or of any other corporation, partnership, limited liability
company, association, joint venture, trust, employee benefit plan or other
entity or enterprise which Indemnitee served at the request of the Company;
provided, that the rights of Indemnitee hereunder shall continue until the final
termination of any Proceeding then pending in respect of which Indemnitee is
granted rights of indemnification or advancement of Expenses hereunder and of
any proceeding commenced by Indemnitee pursuant to Section 6 relating thereto.  
13.   Successors and Assigns. This Agreement shall be binding upon the Company
and its successors and assigns and shall inure to the benefit of Indemnitee and
his or her spouse, assigns, heirs, executors, administrators and other legal
representatives. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and assets of the Company, by written
agreement, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.   14.   Severability. If any provision or
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever: (i) the validity, legality and
enforceability of the remaining provisions of this Agreement (including, without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby; and (ii) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested thereby.   15.  
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall for all purposes be deemed to be an original but all of which
together shall constitute one and the same Agreement. Only one such counterpart
signed by the party against whom enforceability is sought needs to be produced
to evidence the existence of this Agreement.   16.   Headings. The headings of
the paragraphs of this Agreement are inserted for convenience only and shall not
be deemed to constitute part of this Agreement or to affect the construction
thereof.   17.   Modification and Waiver. No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of

9



--------------------------------------------------------------------------------



 



    any of the provisions of this Agreement shall be deemed or shall constitute
a waiver of any other provisions hereof (whether or not similar) nor shall such
waiver constitute a continuing waiver.   18.   Notice by Indemnitee; Company
Participation.

  (a)   Indemnitee shall promptly notify the Company in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information
or other document relating to any Proceeding or matter which may be subject to
indemnification or advance of Expenses covered hereunder.     (b)   With respect
to any Proceeding which may be subject to indemnification or advance of Expenses
under this Agreement, unless Indemnitee waives its indemnification rights under
this Agreement with respect to such Proceeding, the Company will be entitled to
participate in the Proceeding at its own expense and, except as otherwise
provided below, if it so elects, the Company may assume the defense of the
Proceeding, with counsel satisfactory to the Indemnitee. After notice from the
Company to the Indemnitee of its election to assume the defense of a Proceeding,
during the Company’s good faith active defense, the Company will not be liable
to the Indemnitee under this Agreement for any Expenses subsequently incurred by
the Indemnitee in connection with the defense of the Proceeding, other than
reasonable costs of investigation or as otherwise provided below. The Company
shall not settle any such Proceeding in any manner which would impose any
penalty or limitation on the Indemnitee without the Indemnitee’s written
consent. The Indemnitee shall have the right to employ separate counsel in any
such Proceeding, but the fees the expenses of such counsel incurred after notice
from the Company of its assumption of the defense of the Proceeding shall be at
the expense of the Indemnitee, unless (i) the employment of counsel by
Indemnitee has been authorized by the Company, (ii) the Indemnitee shall have
reasonably concluded that there may be conflict of interest between the Company
and the Indemnitee in the conduct of the defense of the Proceeding, or (iii) the
Company shall not in fact have employed counsel to assume the defense of a
Proceeding, in each of which cases the fees and expenses of Indemnitee’s counsel
shall be Expenses for which Indemnitee may receive indemnification or advances
under this Agreement. The Company shall not be entitled to assume the defense of
any Proceeding bought by or on behalf of the Company or as to which the
Indemnitee has reasonably concluded there may be a conflict of interest between
the Company and the Indemnitee.

19.   Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given when
hand-delivered or dispatched by electronic mail or facsimile transmission (with
receipt thereof orally confirmed) or three calendar days after having been
mailed by United States registered or certified mail, return receipt requested,
postage prepaid or one business day after having been sent for next day delivery
by a nationally recognized courier service, addressed as follows:

  (a)   If to Indemnitee, to:

10



--------------------------------------------------------------------------------



 



  (b)   If to the Company, to:

      ProLogis, Inc.
505 Montgomery Street, Fifth Floor
San Francisco, California 94111
Attention: General Counsel
Facsimile: (415) 394-9001

    or to such other address as may have been furnished to Indemnitee by the
Company or to the Company by Indemnitee, as the case may be.

20.   Affiliated Entities. If Indemnitee is or was serving as a director,
officer, partner, employee, trustee, manager, member, agent or fiduciary of any
entity or enterprise (including any employee benefit plan) affiliated with or
related to the Company, he or she will be deemed to have done so, or be doing
so, at the request of the Company.   21.   Services to the Company. Indemnitee
will serve, or continue to serve, at the will of the Company, as an officer or
director of the Company and/or one or more affiliates of the Company for so long
as Indemnitee is duly elected or appointed or until Indemnitee tenders his or
her resignation; however, this Agreement shall not impose any obligations on
Indemnitee or the Company to continue Indemnitee’s service to or on behalf of
the Company beyond any period otherwise required by law or by other agreements
or commitments of the parties, if any.   22.   Governing Law. This Agreement
shall be governed by, and construed and enforced in accordance with, the laws of
the State of Maryland.   23.   Entire Agreement. This Agreement constitutes the
entire understanding and agreement of the parties with respect to the subject
matter hereof and supersedes all prior written or oral negotiations,
understandings or agreements between the parties with respect to the subject
matter hereof; provided however that this Agreement is not intended to, and does
not, supersede any indemnification or other rights to which the Indemnitee may
be entitled under the Charter, the Bylaws or applicable law, or pursuant to any
employment agreement between Indemnitee and the Company.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
day and year first above written.

              PROLOGIS, INC.   INDEMNITEE    
 
           
By:
           
Name:
 
 
 
 
Name:    
Title:
           

12